Title: John Bondfield to the American Commissioners, 10 October 1778
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Sirs
Bordeaux 10th. 8bre 1778
I have this day receivd from Mr. Livingston a Letter wherein he requests I would apply for a Letter of Mark for the Ship bought for him. I shall esteem the favor of you to forward one to me by the first Post I expect he will be ready for Sea by the first November.
The Ship is called the Livingston, in Honor of Governor Livingston, the late Mr. P. Livingston, and the branches of that respectable family. The Master, Musco Livingston, is to mount ten Six Pounders, Swivels etc.
I have just receiv’d a Letter from Mr. Louis Lizett late an Inhabitant in Canada. He writes me he has brought over his Family and Funds and proposes to retire and reside in this Kingdom. He was a respectable Cityzen of Quebec a Man of Considerable property. He requests me to become his Security as I apprehend he means to you I know not for what end unless to absolve him from his Oath of Fidelity by becomeing a Subject of France. If any Form of this Nature is requesit from my knowledge of him his Abilities and Probity I shall be ready to serve him with pleasure.
I have Letters from Carolina 14 August containing nothing interesting. I have the Honor to be with due respect Sirs Your most Obedient Humble Servant
John Bondfield
The Honble. Benj Fraklin Arthur Lee John Adams Esqrs.
 
Adressed: The Honble Benj / Franklin Arthur / Lee John Adams Esqr. / Commissioners from Congress / Paris
Notation: Bondfield 10. Octr. 78
